DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication in response to application filed 02/19/2019.

Information Disclosure Statement
2.                  The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "the recommendation in a dashboard".  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-10 are rejected for the same reasons addressed in independent claim 1. 



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nathenson et al. (Pub.No.: 20170236131 A1) and further in view of Khoury et al. (Pub. No.: 2019/0026786 A1).

Regarding claim 1, Nathenson teaches a system (reads on system 100 which includes integrated business system 102 and enterprise network 104, see Fig. 1 and corresponding text) for providing dialogue monitoring and communications (see abstract), comprising:
one or more data stores to store and manage data within a network (reads on database as discussed in [0011 and 0050]);
one or more servers to facilitate operations using information from the

an analytics system (reads on analysis module, [0074] see also, [0045 and 0049-0050]) that communicates with the one or more servers and the one or more data stores to provide dialogue monitoring and communications in the network, the analytics system comprising:
a data access interface [0077]to:
receive data associated with a customer-initiated event from a data
source (reads on customer viewing product or clicking on a product, see [0104]);
a processor (reads on processors that may perform various functions, methods, processes, or operations, see [0077]) to:
identify a category type associated with the customer-
initiated event (reads on determining sale that the customer is interested in [0052]);
identify a stage associated with the customer-initiated
event (this reads on analyzing the data first, presenting recommendation and follow-up action for example, as discussed in [0117-0120]); and
calculate a metric based technique based on the customer-initiated event, the identified category type, and the identified stage (see [0117-0120]); and
an output interface to transmit, to a user device, at least one of the
customer-initiated event, the category type, the stage, the metric, and the recommendation in a dashboard (reads on recommendation discussed in [0120] based on the analysis done see [0118-0119] and [0057]).



However, Khoury teaches the use of artificial intelligence (Al) in collecting, generating , evaluation and distribution of information , see [0010 and 0054]. 

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of utilizing artificial intelligence (Al), as taught by  Khoury, into the teachings of Nathenson in order to provide faster and more accurate processing and analyzation of data within any business.     

Independent claim 13 is rejected for the same reasons addressed in independent claim 1. For the claimed feature of dependent claim 22 that see [0149 and 0147]. 

Regarding claim 2, the combination of Nathenson and Khoury teaches wherein the processor generates a recommendation based on the calculated metric, wherein the recommendation, which when acted upon, improves a customer journey and experience (see Nathenson [0002]).

Regarding claims 3 and 14, the combination of Nathenson and Khoury teaches wherein the customer-initiated event comprises at least one of viewing a merchant webpage (reads on customer viewing product a product, see Nathenson [0104]), clicking a link on a merchant webpage (reads on customer clicking on a product, see Nathenson [0104], interacting with a 

Regarding claims 4 and 15, the combination of Nathenson and Khoury teaches wherein the data source comprises at least one of a web or online source (reads on online sale, see Nathenson [0082]), a mobile device or application, a call center, and a retail system.

Regarding claims 5 and 16, the combination of Nathenson and Khoury teaches wherein the category type associated with the customer-initiated event comprises at least one of sales (reads online sale, see Nathenson [0082]) and maintenance.

Regarding claims 6 and 17, the combination of Nathenson and Khoury wherein the stage associated with the customer-initiated event comprises at least one of start, intermediate, and closure (this reads on analyzing the data first, presenting recommendation and follow-up action for example, as discussed in [0117-0120])).

Regarding claims 7 and 18, the combination of Nathenson and Khoury teaches wherein the metric comprises at least one of key performance indicators (KPIs) associated with the customer-initiated event (this reads on customer’s behavior, see Nathenson [0120]), a frequent customer behavior, a customer trend or pattern, a customer journey pain point prediction, and a new customer touchpoint or channel.

Regarding claims 8 and 19, the combination of Nathenson and Khoury teaches wherein the Al-based technique comprises at least one of clustering (see Nathenson [0120]), 

Regarding claims 9 and 20, the combination of Nathenson and Khoury teaches wherein the recommendation comprises a strategy for at least one of customer retention, marketing, management, branding, customer service (see discussion for providing recommendation and customer service in Nathenson [0004 and 0012]), service renewal, and adjacent goods or services.

Regarding claims 10 and 21, the combination of Nathenson and Khoury teaches wherein the dashboard is part of the user device to deliver multimedia data to a user (reads on presenting a suggested workflow on the customer device or dashboard, see Nathenson [0057]).

Claim 11 recites “wherein the analytics system comprises a configuration interface to: receive configuration data; associate a user-defined category to an event based on the configuration data; and associate a user-defined stage to an event based on the configuration data”. Note that Nathenson teaches example environments in which an embodiment of the invention may be implemented include devices (including mobile devices), software applications, systems, apparatuses, networks, or other configurable components that may be used by multiple users for data entry, data processing, application execution, data review, etc. and which have user interfaces or user interface components that can be configured to present an interface to a user (see Nathenson [0099]). 


a website user interface (reads on web based interface , see [0077]) to:
receive data associated with a customer-initiated event from a data source (reads on customer viewing product or clicking on a product, see [0104]), wherein:
the customer-initiated event comprises at least one of viewing a merchant webpage (reads on customer viewing a product, see [0104, clicking a link on a merchant webpage (reads on customer clicking on a product, see [0104]), interacting with a mobile application, interacting with a customer representative, posting on social media associated with a merchant, and responding to merchant marketing; and
the data source comprises at least one of a web or online source (SEE online sale, [0082], a mobile device or application, a call center, and a retail system;
a visual interactive interface (reads on dashboard, see [0057]) to:
track a journey of a customer from a first communication channel
to a second communication channel from a customer-centric perspective (see [0077] ); and
display a multimedia dashboard for user interaction (see [0077]);
a customer segmentation subsystem (reads on subsystems shown in FIG. 5 are interconnected via a system bus 502, see [0147]) to:
identify a category type associated with the customer-initiated
event (reads on determining sale that the customer is interested in [0052]);
identify a stage associated with the customer-initiated event(reads on [0119-0120]);  and

a customer retention subsystem to:
generate a recommendation based on the calculated metric, wherein the recommendation, which when acted upon, improves a customer journey and experience (reads on recommendation discussed in [0120] based on the analysis done see [0118-0119] and [0057]).

	Nathenson features already addressed in the above rejection. Nathenson does not specifically teach calculating metric “using an artificial intelligence (Al)”. 

However, Khoury teaches the use of artificial intelligence (Al) in collecting, generating , evaluation and distribution of information , see [0010 and 0054]. 

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of utilizing artificial intelligence (Al), as taught by  Khoury, into the teachings of Nathenson in order to provide faster and more accurate processing and analyzation of data within any business.     

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/               Primary Examiner, Art Unit 2652